Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 10, 2020

                                      No. 04-19-00806-CV

                         IN THE INTEREST OF A.M.M., A CHILD,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-02711
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the order terminating appellant S.A.M.’s parental rights
to her child. On November 22, 2019, the trial court appointed Mr. Shawn Sheffield as appellate
counsel for S.A.M. S.A.M.’s brief was due on January 2, 2020. See TEX. R. APP. P. 38.6(a). To
date, S.A.M. has not filed a brief or a motion for extension of time to file her brief.

        Because “involuntary termination of parental rights involves fundamental constitutional
rights,” Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985) (internal quotation marks omitted);
accord In re J.F.C., 96 S.W.3d 256, 302 (Tex. 2002), we look to the abandonment procedures
for criminal cases for guidance in this circumstance. See, e.g., TEX. R. APP. P. 38.8(b); see also
TEX. FAM. CODE ANN. § 107.013 (West 2014) (requiring the trial court to appoint counsel to
represent an indigent parent in a parental termination case); In re K.S.M., 61 S.W.3d 632, 633
(Tex. App.—Tyler 2001, no pet.) (“Like indigent criminal appellants, indigent appellants
challenging an order terminating their parental rights enjoy a right to counsel on appeal.”).

       It is therefore ORDERED that S.A.M.’s appointed appellate counsel, Mr. Shawn
Sheffield, must respond to this court in writing no later than January 17, 2020. The response
should state a reasonable explanation for failing to timely file S.A.M.’s brief. It is further
ORDERED that Mr. Sheffield must file S.A.M.’s brief in this appeal no later than January 24,
2020. If the brief is not filed by such date, this appeal will be abated to the trial court for a
hearing to determine if new appellate counsel should be appointed and to consider whether
sanctions should be imposed against Mr. Sheffield for failing to timely file S.A.M.’s brief.




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court